LISA R. J. PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Attorney for Plaintiff


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON


Florina Palomino,
                Plaintiff,                                    Civil Action No. 3:18-cv-00256-HZ
vs.

                                                               ORDER GRANTING AWARD
COMMISSIONER of Social Security,                               OF EAJA FEES, EXPENSES
           Defendant                           /               COSTS

                                              ORDER

       Based upon the Plaintiff’s Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A) the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney’s fees of $4,939.20 and expenses $7.69 and costs of $13.50, if not subject to any

offset allowed under the U.S. Department of the Treasury’s Offset Program as discussed in

Ratliff shall be paid to the attorney, Lisa Porter, and mailed to the attorney’s office.

       Done this ______day of ________________, 2019

                                       __________________________________________
                                                         Judge

Presented by:

s/Lisa R.J. Porter_____________-
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
